DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/9/2020 (two IDSs) and on 7/1/2020 (1 IDS) are being considered by the examiner.  Quite a few references have not been submitted or have had only the first page submitted. Such references have not been considered.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
In the description of Figure 2 found in paragraph [0043] there is mention of “an example schematic diagram 200 of driving policies generator 130…” but nothing labeled 200 is in the figure.
  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
In paragraph [0067]: “…and Vi is a Coupling Node Value.” This should be replaced by “…and Vi
In paragraph [0068]: “….for a certain distributions of Vi values… “ should be replaced by “….for a certain distributions of Vi values… “
In paragraph [0068], there is what looks to be an undefined term: “i.e., given that l nodes (cores) constitute a robust signature of a certain image I, the probability that not all of these l nodes will belong to the signature of same, but noisy image, {unreadable script letter} is sufficiently low (according to a system’s specified accuracy).” What is sufficiently low?  Is this the first of the two binary response vectors, the signature vector?
Appropriate correction is required.

Claim Objections
Claims 17 and 18 are objected to because of the following informalities:  For example, claim 17 starts off with “The method of claim 10…” however claim 10 is a system claim.   Appropriate correction is required.
For purposes of claim analysis, the examiner assumes that claims 17 and 18 are supposed to start with “The system of claim 10…”

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 19 contains the following terms: “means for receiving”, “means for determining”, “means for determining a probability score”, “means for determining at least one driving policy”, and “means for controlling the vehicle”.  All of the above will be interpreted according to their descriptions in the specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5-7, 9-10, 12-15, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2018/0075747 (Pahwa) in light of US Pub. 2017/0154241 (Shambik et al., hence Shambik) .
As for claim 1, Pahwa teaches a method for determining driving policies for a vehicle (abstract) comprising:
receiving, in real-time during a trip of a vehicle, at least a set of input [elements] captured by at least one sensor deployed in proximity to the vehicle ("In one embodiment, a first network computing device to be at least one of carried by, attached to, and embedded within a first movable object includes at least one communication interface to facilitate communication via at least one network, at least one output device to facilitate control of the first movable object, at least one sensor to facilitate detecting of at least one of a location, an orientation, and a motion associated with the first movable object.."[0014]) sensors: "...mobile device (e.g., smartphone, fitness device, and smartwatch) sensors and associated data may be combined with data from other sources ( e.g., satellite systems, traffic systems, traffic signals, smart bikes, surveillance cameras, traffic cameras, inductive loops, and maps) to predict potential accidents." (all the devices listed above have sensors within them or can be considered sensors by themselves) [0048]; 
determining, a plurality of possible future scenarios based at least on the set of input [elements] ("Upon execution by the at least one processor of the processor-executable instructions, the at least one processor detects, via the at least one sensor, at least one of a first location, a first orientation, and a first motion associated with the first movable object, and sends to a second network ;
determining a probability score for each of the plurality of possible future scenarios ("In some embodiments, an accident or collision score representing a probability of an accident or collision is predicted and/or reported." [0063]  Specifics of generation of collision scores from [0064] onwards);
determining at least one driving policy according to at least the probability score for at least one of the plurality of possible future scenarios; (generation of a reporting score [R]:"The purpose of reporting score R is to determine at what point and how a traffic object/operator should be notified of a risky situation such as a potential collision."[0099]) and controlling the vehicle according to the at least one driving policy ("In some embodiments, a reporting system may take into account at least one of: (1) automatic braking capabilities in a traffic object; (2) remote control capabilities in a traffic object (e.g., a semi-autonomous or autonomous vehicle that can be controlled remotely); and (3) traffic object/operator preferences." (Also, auto-braking is mentioned in [0010]).
Pahwa does not specifically teach the use of input multimedia content elements to be used in an anti-collision system.  However, Shambik teaches a set of input multimedia content elements captured by at least one sensor deployed in proximity to the vehicle (image capture devices in detail [0075], "...the animal detection process can include processing a current frame (image) in a video stream (a plurality of images) to detect visual information appearing in the current frame which is suspected to be associated with an animal..." [0048])

As for claim 3, Shambik teaches wherein the set of multimedia content elements includes at least one of: an image; or a video. (Fig. 4, step 405). 
As for claim 5, Pahwa also teaches wherein the determining a plurality of possible future scenarios is also based on an environmental state for the vehicle as indicated by non-image based information provided by at least one electronic control unit (ECU) in the vehicle. (Here, the “environment” can be as simple as an anti-skid monitor.   "The data collected and analyzed may include, but is not limited to, location information, behavioral information, activity information, as well as real-time and historical records/patterns associated with collisions, weather phenomena…" [0051])
As for claim 6, Pahwa does not mention an ECU controlling parts of the vehicle. However, Shamlik teaches wherein the at least one ECU controls at least one of the vehicle's doors, windows, engine, power steering, seats, speed, telematics, transmission, brakes, or battery.( Fig. 2 F, [0073]) It would have been obvious to one of ordinary skill in the art at the time of application to combine together the ECU control of Shambik together with the driving policy determinator of Pahwa.  The motivation would be to carry out any collision avoidance activity determined by the driving policy determinator. 
As for claim 7, Pahwa also teaches wherein the determining a plurality of possible future scenarios is also based on an environmental state for the vehicle as indicated by information provided by a service external to the vehicle. (E.g. location of the car: tracking of vehicle via satellite (paragraph [0013]))
As for claim 9, Pahwa teaches generating a risk score based on the probability score for at least one of the plurality of future driving scenarios with an undesirable outcome, ((collision score C is to wherein the determining at least one driving policy comprises selecting the at least one driving policy to decrease risk associated with the risk score. (safety notifications have been shown to reduce the risk of collisions up to 80%; paragraph (0106]).
As for claim 10, Pahwa teaches: A vehicle driving system, (abstract) comprising: processing circuitry (computer may be embedded in smartphone, paragraph [0133]; at least one sensor operative to capture at least a set of input [elements] in real-time during a trip of a vehicle ("In one embodiment, a first network computing device to be at least one of carried by, attached to, and embedded within a first movable object includes at least one communication interface to facilitate communication via at least one network, at least one output device to facilitate control of the first movable object, at least one sensor to facilitate detecting of at least one of a location, an orientation, and a motion associated with the first movable object.."[0014]  "elements": "...mobile device (e.g., smartphone, fitness device, and smartwatch) sensors and associated data may be combined with data from other sources ( e.g., satellite systems, traffic systems, traffic signals, smart bikes, surveillance cameras, traffic cameras, inductive loops, and maps) to predict potential accidents." (all the devices listed above have sensors within them or can be considered sensors by themselves) [0048]);
a driving policies generator application to be executed by the processing circuitry and operative to: determine a plurality of possible future driving scenarios based at least on the set of input [elements], ("Upon execution by the at least one processor of the processor-executable instructions, the at least one processor detects, via the at least one sensor, at least one of a first location, a first orientation, and a first motion associated with the first movable object, and sends to a second network computing device over the at least one network, via the at least one communication interface, at least one of the first location, the first orientation, and the first motion associated with the  determine a probability score for each of the plurality of possible future driving scenarios, ("In some embodiments, an accident or collision score representing a probability of an accident or collision is predicted and/or reported." [0063] Generation of collision scores [0064] onwards) and determine at least one driving policy according to at least the probability score for at least one of the plurality of possible future driving scenarios ;
and a driving control system operative to control the vehicle according to the at least one driving policy (generation of a reporting score [R]:"The purpose of reporting score R is to determine at what point and how a traffic object/operator should be notified of a risky situation such as a potential collision."[0099] "In some embodiments, a reporting system may take into account at least one of: (1) automatic braking capabilities in a traffic object; (2) remote control capabilities in a traffic object (e.g., a semi-autonomous or autonomous vehicle that can be controlled remotely); and (3) traffic object/operator preferences." (Also, auto-braking is mentioned in [0010])).  
Pahwa does not specifically teach the use of input multimedia content elements to be used in an anti-collision system.  However, Shambik, in his animal collision avoidance system for vehicles, teaches a set of input multimedia content elements captured by at least one sensor deployed in proximity to the vehicle (image capture devices in detail [0075], "...the animal detection process can include processing a current frame (image) in a video stream (a plurality of images) to detect visual information appearing in the current frame which is suspected to be associated with an animal..." [0048])

As for claim 12, Shambik also teaches wherein each multimedia content element of the set of input multimedia content elements is at least one of: an image; or a video. (Fig. 4, step 405).
As for claim 13, Pahwa also teaches wherein the driving policies generator application is also operative to determine the plurality of possible future driving scenarios based at least in part on an environmental state for the vehicle as indicated by non-image based information provided by at least one electronic control unit (ECU) in the vehicle. (The data collected and analyzed may include, but is not limited to, location information, behavioral information, activity information, as well as realtime and historical records/patterns associated with collisions, weather phenomena… [0051]  autonomous vehicles providing sensor information about)
As for claim 14, Pahwa does not specifically mention the vehicle components providing information to the ECU, but Shambik teaches wherein the at least one ECU controls at least one of the vehicle's doors, windows, engine, power steering, seats, speed, telematics, transmission, brakes, or battery.  (Fig. 2 F, [0073]) It would have been obvious to one of ordinary skill in the art at the time of application to combine together the ECU control of Shambik together with the driving policy determinator of Pahwa.  The motivation would be to carry out any collision avoidance activity determined by the driving policy determinator. 
As for claim 15, Pahwa also teaches wherein the driving policies generator application is also operative to determine the plurality of possible future driving scenarios based at least in part on an environmental state for the vehicle as indicated by information provided by a service external to the vehicle.
As for claim 17, Pahwa also teaches generating a risk score based on the probability score for at least one of the plurality of future driving scenarios with an undesirable outcome, ((collision score C is to determine a probability of a first object colliding with a second object; score C may be modeled using vectors: risk of collision, time to potential collision; paragraph (0066]),)wherein the determining at least one driving policy comprises selecting the at least one driving policy to decrease risk associated with the risk score. (safety notifications have been shown to reduce the risk of collisions up to 80%; paragraph (0106])
As for claim 19, Pahwa teaches: a vehicle driving system (abstract) comprising: means for receiving, in real-time during a trip of a vehicle, at least a set of input [elements] captured by at least one sensor deployed in proximity to the vehicle; ("In one embodiment, a first network computing device to be at least one of carried by, attached to, and embedded within a first movable object includes at least one communication interface to facilitate communication via at least one network, at least one output device to facilitate control of the first movable object, at least one sensor to facilitate detecting of at least one of a location, an orientation, and a motion associated with the first movable object.."[0014]  "elements": "...mobile device (e.g., smartphone, fitness device, and smartwatch) sensors and associated data may be combined with data from other sources ( e.g., satellite systems, traffic systems, traffic signals, smart bikes, surveillance cameras, traffic cameras, inductive loops, and maps) to predict potential accidents." (all the devices listed above have sensors within them or can be considered sensors by themselves) [0048]);
means for determining, a plurality of possible future scenarios based at least on the set of input [elements]; ("Upon execution by the at least one processor of the processor-executable instructions, the at least one processor detects, via the at least one sensor, at least one of a first location, a first orientation, and a first motion associated with the first movable object, and sends to a second network computing device over the at least one network, via the at least one communication  means for determining a probability score for each of the plurality of possible future scenarios;  ("In some embodiments, an accident or collision score representing a probability of an accident or collision is predicted and/or reported." [0063] Generation of collision scores [0064] onwards) means for determining at least one driving policy according to at least the probability score for at least one of the plurality of possible future scenarios; ((generation of a reporting score [R]:"The purpose of reporting score R is to determine at what point and how a traffic object/operator should be notified of a risky situation such as a potential collision."[0099])
and means for controlling the vehicle according to the at least one driving policy. "In some embodiments, a reporting system may take into account at least one of: (1) automatic braking capabilities in a traffic object; (2) remote control capabilities in a traffic object (e.g., a semi-autonomous or autonomous vehicle that can be controlled remotely); and (3) traffic object/operator preferences." (Also, auto-braking is mentioned in [0010])).  
Pahwa does not specifically teach the use of input multimedia content elements to be used in an anti-collision system.  However, Shambik, in his animal collision avoidance system for vehicles, teaches a set of input multimedia content elements captured by at least one sensor deployed in proximity to the vehicle (image capture devices in detail [0075], "...the animal detection process can include processing a current frame (image) in a video stream (a plurality of images) to detect visual information appearing in the current frame which is suspected to be associated with an animal..." [0048])

As for Claim 20, Pahwa also teaches wherein the vehicle driving system is instantiated as instructions to be executed by processing circuitry, the instructions stored in at least one non-transitory computer readable medium. ([0014][0133])

Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Pahwa, as modified by Shambik as applied to claim 1 above, and further in view of US 2016/0004742 (Mohan et al., hence Mohan) in light of “Description of Light-Vehicle Pre-Crash Scenarios for Safety Applications Based on Vehicle-to-Vehicle Communications.” (NPL-NHTSA).
As for claim 2, Pahwa mentions the following data as being used as a basis for predictions: "The data collected and analyzed may include, but is not limited to, location information, behavioral information, activity information, as well as real-time and historical records/patterns associated with collisions, weather phenomena, maps, traffic signals, IoT devices, etc. Predictions may be made with varying degrees of confidence and reported to users, thereby enhancing situational awareness." [0051] "Statistical analytics may be based on maps, traffic patterns (e.g., flow graphs and event reports), weather patterns, and/or other historical data. "[0060] (underlining added.)  The above is the data used in generating the collision score.  It is the historical records of accidents which have been stashed away in a database and now which are being looked at to discover similar trends with immediate real-time behavior in order to determine what might be the plurality of possible future scenarios.
Pahwa does not discuss the mechanisms by which the data from the sensors is stored and cross-referenced. However, generating, at least one signature for each one multimedia content element of the set of input multimedia content elements is equivalent to adding "concepts" of elements when storing in databases and is known in the art. (See Mohan, Fig. 1 Concept Generator Module 155).
Furthermore, wherein the plurality of possible future scenarios is determined by at least matching the at least one signature to at least one reference signature associated with at least one of the plurality of future scenarios is also known in the art and is simply what occurs when looking up a “concept” or something considered “near” to the “concept”. 
It would have been obvious to one of ordinary skill in the art at the time of application to use the database storage using the “concepts” of Mohan to implement the databases in the vehicle collision warning system of Pahwa.  The motivation would be to have the ability to easily access a wide range of databases and to find useful information. 
(It is also suggested that a look be taken at NPL-NHTSA. This is a report which has been generated by use of a database which has stored instances of crashes which have been analyzed in accordance to the type of crash (while changing lanes, etc.); in other words, by “concepts.”)
As for claim 8, again Pahwa does not discuss the mechanisms by which the data from the sensors is stored and cross-referenced. However, Mohan teaches wherein each of the at least one reference signature is associated with one or more concepts, (Fig. 2 shows how an overall concept (the “reference signature”) is broken up into a series of smaller concepts.) wherein each concept of the one or more concepts is a collection of associated signatures and metadata. (how a “concept” is usually in a database; e.g. Fig 7B Concept C1.) 
It would have been obvious to one of ordinary skill in the art at the time of application to use the database storage using the “concepts” of Mohan to implement the databases in the vehicle collision warning system of Pahwa.  The motivation would be to have the ability to easily access a wide range of databases and to find useful information. 

Claims 4  is rejected under 35 U.S.C. 103 as being unpatentable over Pahwa, as modified by Shambik, as applied to claim 1 above, and further in view of US Pub 2002/0105423 (Rast).
As for claim 4, Pahwa does not specifically state that the set of multimedia content elements includes audio.  However, this is known in the art, as demonstrated by Rast, who teaches wherein the set of multimedia content elements includes at least an audio signal ( "...an forward looking audio correlation (FLAC) system is utilized within a vehicle in conjunction with the RAAC system...the FLAC system receives and analyzes audio from vehicles up ahead to detect if any event conditions exist, such as braking, hard braking, or accidents." [0033]). ]).  
It would have been obvious to one of ordinary skill in the art at the time of the application to have added the audio signal channel of Rast together with the rest of the information channels of Pahwa.  The motivation would be to include more information into the data set.

Claims 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Pahwa, as modified by Shambik as applied to claim 10 above, and further in view of Mohan in light of NPL-NHTSA.
As for claim 11, the same argument holds as for claim 2. Pahwa does not discuss the mechanisms by which the data from the sensors is stored and cross-referenced. However, a signature generating system to be executed by the processing circuitry to generate at least one signature for each one multimedia content element of the set of input multimedia content elements is equivalent to a system adding "concepts" of elements when storing a new set of data in a database and is known in the art. (See Mohan, Fig. 1 Concept Generator Module 155).
Furthermore, wherein the [application] is further operative to determine the plurality of possible future [scenarios] by at least matching the at least one signature to at least one reference signature associated with at least one of the plurality of future scenarios is also known in the art and is simply what occurs when looking up a “concept” or something considered “near” to the “concept”. 

(It is also suggested that a look be taken at NPL-NHTSA. This is a report which has been generated by use of a database which has stored instances of crashes which have been analyzed in accordance to the type of crash (while changing lanes, etc.); in other words, by “concepts.”)
As for claim 16, again Pahwa does not discuss the mechanisms by which the data from the sensors is stored and cross-referenced. However, Mohan teaches wherein each of the at least one reference signature is associated with one or more concepts, (Fig. 2 shows how an overall concept (the “reference signature”) is broken up into a series of smaller concepts.) wherein each concept of the one or more concepts is a collection of associated signatures and metadata. (how a “concept” exists usually in a database; e.g. Fig 7B Concept C1.) 
It would have been obvious to one of ordinary skill in the art at the time of application to use the database storage using the “concepts” of Mohan to implement the databases in the vehicle collision warning system of Pahwa.  The motivation would be to have the ability to easily access a wide range of databases and to find useful information.

Claims 18  is rejected under 35 U.S.C. 103 as being unpatentable over Pahwa, as modified by Shambik, as applied to claim 10 above, and further in view of US Pub 2002/0105423 (Rast).
As for claim 18, Pahwa does not specifically state that the set of multimedia content elements includes audio.  However, this is known in the art, as demonstrated by Rast, who teaches wherein the set of multimedia content elements includes at least an audio signal ("...an forward looking audio correlation (FLAC) system is utilized within a vehicle in conjunction with the RAAC system...the FLAC 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANYA CHRISTINE SIENKO whose telephone number is (571)272-5816.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571) 272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TANYA C SIENKO/               Examiner, Art Unit 3661          


/RUSSELL FREJD/
Primary Examiner, Art Unit 3661